
	
		II
		110th CONGRESS
		1st Session
		S. 165
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Allard (for himself,
			 Mr. Roberts, Mr. Domenici, Mr.
			 Inhofe, and Mr. Hagel)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to provide
		  compensation for certain livestock losses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Livestock Assistance Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Disaster
			 county
				(A)In
			 generalThe term disaster county means a county
			 included in the geographic area covered by a qualifying natural disaster
			 declaration for calendar year 2006 or 2007, or both, for which the request for
			 the declaration was submitted during the period beginning on January 1, 2006,
			 and ending on the date of enactment of this Act.
				(B)InclusionThe
			 term disaster county includes a county contiguous to a county
			 described in subparagraph (A).
				(2)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means—
				(A)a natural
			 disaster declared by the Secretary under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)); or
				(B)a major disaster
			 or emergency designated by the President under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Livestock
			 assistance
			(a)Livestock
			 compensation program
				(1)Use of
			 commodity credit corporation fundsEffective beginning on the
			 date of enactment of this Act, the Secretary shall use funds of the Commodity
			 Credit Corporation to carry out the 2002 Livestock Compensation Program
			 announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide
			 compensation for livestock losses due to blizzard and drought in the States of
			 Colorado, Kansas, Nebraska, New Mexico, and Oklahoma.
				(2)Eligible
			 applicantsIn carrying out the program described in paragraph
			 (1), the Secretary shall provide assistance to any applicant that—
					(A)(i)conducts a livestock
			 operation that is located in a disaster county, including any applicant
			 conducting a livestock operation involving eligible livestock (within the
			 meaning of the livestock assistance program under section 101(b) of division B
			 of Public Law 108–324 (118 Stat. 1234)); or
						(ii)produces an animal described in
			 section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21
			 U.S.C. 321d(a)(1)); and
						(B)meets all other
			 eligibility requirements established by the Secretary for the program.
					(3)MitigationIn
			 determining the eligibility for or amount of payments for which a producer is
			 eligible under the livestock compensation program, the Secretary shall not
			 penalize a producer that takes actions (recognizing disaster conditions) that
			 reduce the average number of livestock the producer owned for grazing during
			 the production year for which assistance is being provided.
				(b)Livestock
			 indemnity payments
				(1)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make livestock indemnity payments
			 to producers on farms that have incurred livestock losses during calendar year
			 2006 or 2007, or both, due to a disaster, as determined by the Secretary,
			 including losses due to blizzard and drought.
				(2)Payment
			 ratesIndemnity payments to a producer on a farm under paragraph
			 (1) shall be made at a rate of not less than 30 percent of the market value of
			 the applicable livestock on the day before the date of death of the livestock,
			 as determined by the Secretary.
				
